                        Case 2:20-cr-00086-JTK Document 11 Filed 01/13/21 Page 1 of 3

AO 2458 (Rev. 02/18)   Judgment in a Criminal Case
                       Sheet I



                                          UNITED STATES DISTRICT COURT                                                    ~JAN 18 2021
                                                                                                             JAMES w_         cc
                                                           Eastern District of Arkansas      By:        _,,,ITI,,_ K, CLERK
                                                                        )
              UNITED STATES OF AMERICA                                         JUDGMENT IN A CRIMINAL CASE         OEPCLERK
                                                                        )
                                   v.                                     )
                                                                          )
                                                                                  Case Number: 2:20-cr-00086- 3'T K
                          Miguel Guerrero                                 )
                                                                          )       USM Number: 40477-280
                                                                          )
                                                                          )        Tamera Deaver
                                                                          )       Defendant's Attorney
THE DEFENDANT:
li1 pleaded guilty to count(s)          1 of the Misdemeanor Information, a Class A Misdemeanor

D pleaded nolo contendere to count(s)
  which was accepted by the court.
D was found guilty on count(s)
  after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                         Offense Ended

 18 U.S.C. 1791(a)(2)               Possession of a prohibited object by a prison inmate                     811/2019                     1




       The defendant is sentenced as provided in pages 2 through          __4
                                                                            ___ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)

D Count(s)                                               Dis      Dare dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change ofname, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are furty paid. If ordered to pay restitution,
the defenoant must notify the court and United States attorney of material changes in economic circumstances.

                                                                          1/13/2021
                                                                         Date of Imposition of Judgment




                                                                          Jerome T. Kearney, U.S. Magistrate Judge
                                                                         Name and Title of Judge


                                                                          1/13/2021
                                                                         Date
                        Case 2:20-cr-00086-JTK Document 11 Filed 01/13/21 Page 2 of 3

AO 245B (Rev. 02/18) Judgment in Criminal Case
                     Sheet 2 - Imprisonment

                                                                                                     Judgment -   Page   __
                                                                                                                          2_   of   4
 DEFENDANT: Miguel Guerrero
 CASE NUMBER: 2:20-cr-00086-

                                                            IMPRISONMENT

            The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
 term of:
  3 month(s) to run consecutive to the sentence being served. Upon completion there will not be a period of supervised release
  imposed.



     D The court makes the following recommendations to the Bureau of Prisons:




     liZI   The defendant is remanded to the custody of the United States Marshal.

     D The defendant shall surrender to the United States Marshal for this district:
            D at     ----------
                                                  D a.m.       D p.m.       on

            D as notified by the United States Marshal.

     D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
            D before 2 p.m. on
            D as notified by the United States Marshal.
            D as notified by the Probation or Pretrial Services Office.


                                                                  RETURN
 I have executed this judgment as follows:




            Defendant delivered on                                                      to

 at _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                                                  UNITED STATES MARSHAL



                                                                          By--------------------
                                                                                              DEPUTY UNITED STATES MARSHAL
                        Case 2:20-cr-00086-JTK Document 11 Filed 01/13/21 Page 3 of 3

AO 245B (Rev. 02/18)   Judgment in a Criminal Case
                       Sheet 5 - Criminal Monetary Penalties
                                                                                                         Judgment -   Page    3      of        4
 DEFENDANT: Miguel Guerrero
 CASE NUMBER: 2:20-cr-00086-
                                               CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                        Assessment                  JVTA Assessment*                 Fine                       Restitution
 TOTALS            $ 25.00                       $ 0.00                            $ 0.00                    $ 0.00



 D The determination of restitution is deferred until - - - - • An Amended Judgment in a Criminal Case (AO 245C) will be entered
      after such determination.

 D The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
      If the defendant makes a partial payment, each payee shall receive an approximately proportioned paynient, unless specified otherwise in
      the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
      before the United States is paid.

 Name of Payee                                                      Total Loss**               Restitution Ordered            Priority or Percentage




 TOTALS                               $                         0.00           $                        0.00
                                          ----------                               ----------

 D     Restitution amount ordered pursuant to plea agreement $

 D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 D     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       D the interest requirement is waived for the            D fine      D restitution.
       D the interest requirement for the           D fine      •      restitution is modified as follows:

 • Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 •• Findings for the total amount oflosses are required under Chapters 109A, l lO, I IOA, and 113A of Title 18 for offenses committed on or
 after September 13, 1994, but before April 23, 1996.
